Citation Nr: 0216087	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-20 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision of December 1999, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) confirmed and continued 
the noncompensable evaluation that was in effect for service-
connected rheumatic heart disease.  In June 2001, the Board 
remanded this case in order to obtain additional medical 
evidence and to address due process concerns.  The case is 
again before the Board for appellate consideration.


FINDING OF FACT

Cardiovascular and pulmonary disorders experienced by the 
veteran are not related to service-connected rheumatic heart 
disease, other than residual aortic sclerosis deemed to be 
hemodynamically insignificant.


CONCLUSION OF LAW

The criteria for a compensable evaluation for rheumatic heart 
disease are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.31, 4.104, Diagnostic 
Code 7000 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate a claim for an increased 
rating, by a statement of the case, supplemental statements 
of the case, a Board remand, and a letter from the RO.  In 
particular, an August 2001 letter advised him as to what 
evidence was necessary to establish entitlement to the 
benefits he sought, what information was needed from him by 
VA, and where and when to send the evidence.  He was advised 
as to what evidence was needed, and what the evidence needed 
to show to establish entitlement to a higher evaluation; he 
was specifically advised that he needed evidence of increased 
symptoms as shown by medical evidence.  VA's duty to notify 
has been fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  The record shows that the RO has 
secured private and VA medical records, and has furnished him 
with a VA examination.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Entitlement to a Compensable Evaluation

Service connection for rheumatic heart disease was granted by 
VA in December 1961, at which time a noncompensable 
evaluation was assigned.  That rating has remained in effect 
since that decision.  The veteran currently contends that his 
symptoms of rheumatic heart disease have increased in 
severity, and that a compensable rating is now appropriate.  
After a review of the record, however, the Board finds that 
his contentions are not supported by the evidence, and that 
his claim fails.

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  With regard to impairment resulting from 
valvular heart disease, including rheumatic heart disease, a 
compensable (10 percent) rating can be assigned when a 
workload of greater than 7 metabolic equivalents (MET) but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or when continuous medication is 
required.  38 C.F.R. § 4.104, Diagnostic Code 7000 (2002).  A 
noncompensable evaluation is assigned when symptoms of 
rheumatic heart disease do not meet those requirements for a 
compensable rating.  38 C.F.R. § 4.31 (2002).  Also, if 
nonservice-connected arteriosclerotic heart disease is 
superimposed on service connected valvular or non-
arteriosclerotic heart disease, a medical opinion should be 
requested to determine which condition is causing which 
symptoms.  See note to Diagnostic Code 7005.  The use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  38 C.F.R. § 4.14.

In the instant case, VA and private clinical records dated 
over the last several years show treatment for various 
medical problems, to include aortic sclerosis, ischemia, and 
mitral valve prolapse, along with complaints of shortness of 
breath, chest pain, and dizziness.  However, these problems 
and disorders have not been attributed by medical 
professionals to be primarily related to rheumatic heart 
disease; to the contrary, in fact, it has specifically been 
determined that there is no such relationship.  The report of 
the most recent VA cardiology examination of the veteran, 
conducted in July 2002, shows that blood pressure was 
recorded as 150/90, with no jugular vein distention, or 
carotid or subclavian bruits.  The heart rate was 82 and 
regular.  There was a grade 2 early-to-mid, low-pitched 
systolic murmur heard maximally in the aortic area.  The 
aortic second sound was present.  The chest was clear to 
auscultation.  The examiner noted impressions of history of 
rheumatic fever with residual aortic sclerosis, 
hemodynamically insignificant; mild to moderate chronic 
obstructive pulmonary disease; and likely coronary artery 
disease, functional classification I.  The examiner in 
particular opined that "the cardiovascular and pulmonary 
disorders experienced by this veteran are not related  to the 
service-connected rheumatic heart disease."  (Emphasis 
added.)  It must also be emphasized that the residual aortic 
sclerosis that is apparently a residual of the rheumatic 
heart disease is deemed to be hemodynamically 
"insignificant."

The veteran has alleged that his various cardiac and 
pulmonary problems are symptomatic of his service-connected 
rheumatic heart disease, and, in addition to noting his 
recent treatment for these problems, has also submitted 
excerpts of medical texts he contends support his position.  
He has not, however, demonstrated that he has the medical 
expertise or training that would render him competent to 
proffer medical opinions.  In the absence of such competence, 
his opinions are no more than unsupported conjecture, and 
lack probative value.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Moray v. Brown, 5 Vet. App. 211 (1993), and 
Espiritu v. Derwinski, 3 Vet. App. 492 (1992).

The Board acknowledges that the veteran does, in fact, 
exhibit cardiovascular and pulmonary problems; these problems 
may be clinically significant.  The medical records, however, 
do not show that these problems are attributable to his 
service-connected rheumatic heart disease.  Rather, the 
medical evidence shows that the veteran's cardiovascular and 
pulmonary problems are primarily unrelated to his service-
connected rheumatic heart disease, and that the aortic 
sclerosis that is related to that disorder has been found to 
be clinically insignificant.  The Board obtained a medical 
opinion clarifying that the service connected rheumatic heart 
disease is not causing any significant problem.  In view of 
38 C.F.R. § 4.14, disability arising from the non-service 
connected coronary artery disease is not to be used as a 
basis for evaluating the service connected rheumatic heart 
disease.  The Board therefore concludes that the 
preponderance of the evidence is against his claim for a 
compensable evaluation for rheumatic heart disease.  See 
38 C.F.R. § 4.31 (2002).


ORDER

An increased (compensable) evaluation for rheumatic heart 
disease is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

